DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 9/17/20. The claims 1, 3, 4, 6-9, 28-48 are pending. The claims 1, 3, 4, 6-9 are amended. Claims 28-48 are new. Claims 6-9, 34, 35, 42, 43 and 48 are withdrawn.  
Response to Arguments
Applicant’s arguments, filed 9/17/20 with respect to the rejections of claims 1 under 103(a) have been fully considered and the amendments overcome the previous rejection. However, a new grounds of rejection has been made in view of Schraga- US Pat. 6,228,100 in view of Heinz et al.-US Pat. 5,980,495.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "hard enough" in claims 28 and 36 is a relative term which renders the claim indefinite.  The term "hard enough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 28-33, 36-41, 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schraga- US Pat. 6,228,100 in view of Heinz et al.-US Pat. 5,980,495 (Heinz).
 Regarding claim 1, Schraga (Fig. 1-3) discloses a lancet magazine 10 containing at least two lancets (plurality of lancets 70, C3:L19) which each comprise a lancet needle (active lancet 70) with a tip (74) and which are each accommodated in individual chambers (guide regions 52 as shown in Fig. 4) of the lancet magazine that are independent of one another (see Fig. 4, C5:L43-44), each chamber having at least one opening (piercing openings 54) for the tip of the lancet needle to emerge and to retract (lancet is extended out to pierce skin, C5:L36-42; biasing element conceals lancet, C7:L4-9), a lancet body (54) which completely surrounds the lancet needle at least in the area of the tip (see Fig. 2), the tip being able to move relative to the lancet body (C5:L36-42); and
Wherein the lancets are configured to move independently of one another within the lancet magazine (C5:L61-63).
Schraga does not discloses the said opening 54 of the chamber being closed by an elastic material such that the elastic material can be pierced by the tip of the lancet needle during the lancing process, characterized in that the elastic material tightly reseals after the tip of the lancet needle has been retracted into the chamber, wherein the elastic material is a thermoplastic elastomer.  However, Heinz (Fig. 1 -4; L 50, C 5 to L7, C 6; e.g.) discloses lancet needle 4 embedded in elastic material 6 made of 
Regarding claims 3 and 4, Heinz (Fig. 1 -4; C5:L50-C6:L7) discloses the use of an elastic material as a component of a lancet according to claim 1 to preserve the sterility, or to hygienically shield of at least the tip of the lancet needle in an unused state.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an elastic material, such as a soft thermoplastic elastomer body 6 as taught by Heinz to occupy openings 54 of Schraga, or to hygienically shield/ cover the tip of Schraga's needle 74 as recited in the claims for the same benefit.

Regarding claim 28, Schraga/Heinz discloses the lancet magazine according to claim 1, and the modified invention further discloses wherein: the tip is sharp for piercing tissue (C1:L21); the lancet needle is manufactured from a material that is hard enough to withstand mechanical stress without deformation during piercing of the tissue (the lancet is made of material known in the art for piercing tissue without deformation, C1:L20-22); and the thermoplastic elastomer is configured to be pierced by the tip without damaging the tip (C5:L6-8 of Heinz, the tip is embedded within the elastomer before extending out of it by axial movement; therefore, since the tip is intended to pierce the elastomer it would not be damaged).  
Regarding claim 29, Schraga/Heinz discloses the lancet magazine according to claim 28, and the modified invention further discloses wherein: the tip of the lancet needle has a first position in which the tip is embedded within the elastic material of the lancet body (when the lancet needle is partially pierced the elastic material of opening 54 but not fully extended through the material, as shown in Fig. 2 of Heinz); the tip of the lancet needle has a second position in which the tip protrudes from the lancet body (when the lancet tip extends completely through the elastic material of Heinz at the opening 54, C3:L43-47 of Schraga); the tip of the lancet needle being moveable from the first position to the second position (C5:L37-40 of Schraga); and the tip is configured to pierce the lancet body when a lancing device moves 
Regarding claim 30, Schraga/Heinz discloses the lancet magazine according to claim 29, and Schraga further discloses wherein: the lancet needle having a drive end (body of lancet 70) opposite the tip; and the length of the lancet needle from the lancet body to the drive end is bare to allow the lancet needle to move relative to the lancet body (there are no other parts between the lancet body and drive end, see Fig. 2).  
Regarding claim 31, Schraga/Heinz discloses the lancet magazine according to claim 30, and Schraga further discloses wherein the entire store of the lancets in the lancet magazine are configured to be disposed of as a whole from a lancing device (C5:L10-17).  

Regarding claim 32, Schraga discloses the lancet magazine containing 
at least two lancets (plurality of lancets 70, C3:L19) which each comprise a lancet needle (active lancet 70) with a tip (74) and which are each accommodated in individual chambers (guide regions 53 as shown in Fig. 4) of the lancet magazine that are independent of one another (see Fig. 4, C5:L43-44), each chamber having at least one opening (piercing openings 54) for the tip of the lancet needle to emerge (lancet is extended out to pierce skin, C5:L36-42; biasing element conceals lancet, C7:L4-9). 
a lancet body (54) for each of the lancets which completely surrounds the lancet needle at least in the area of the tip (see Fig. 2), the tip being able to move relative to the lancet body (C5:L36-42), the tip being able to protrude from the lancet body (C3:L43-47); wherein the unused ones of the lancets are stored together with used ones of the lancets in the lancet magazine (C3:L50-55); and 
wherein the lancets are configured to move independently of one another within the lancet magazine (C5:L61-63).  
Schraga does not discloses the said opening 54 of the chamber being closed by an elastic material such that the elastic material can be pierced by the tip of the lancet needle during the lancing process, characterized in that the elastic material tightly reseals after the tip of the lancet needle has been retracted into the chamber, the lancet body including the elastic material at least in the area of the tip of the lancet needle.  However, Heinz (Fig. 1 -4; L 50, C 5 to L7, C 6; e.g.) discloses lancet needle 4 
Regarding claim 33, Heinz (Fig. 1 -4; C5:L50-C6:L7) discloses the use of an elastic material as a component of a lancet according to claim 1 to preserve the sterility of at least the tip of the lancet needle in an unused state.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an elastic material, such as a soft thermoplastic elastomer body 6 as taught by Heinz to occupy openings 54 of Schraga, or to hygienically shield/ cover the tip of Schraga’s needle tip 74 as recited in the claims for the same benefit.
Regarding claim 36, Schraga/Heinz discloses the lancet magazine according to claim 32, and the modified invention further discloses wherein: the tip is sharp for piercing tissue; and the lancet needle is manufactured from a material that is hard enough to withstand mechanical stress without deformation during piercing of the tissue (the lancet is made of material known in the art for piercing tissue without deformation, C1:L20-22 of Schraga).  
Regarding claim 37, Schraga/Heinz discloses the lancet magazine according to claim 36, and Schraga further discloses wherein: the tip of the lancet needle has a first position in which the tip is embedded within the elastic material of the lancet body; the tip of the lancet needle has a second position in which the tip protrudes from the lancet body (C3:L43-47); the tip of the lancet needle being moveable from the first position to the second position (C5:L37-40); and the tip is configured to pierce the lancet body when a lancing device moves the tip from the first position to the second position (C5:L37-40).  
Regarding claim 38, Schraga/Heinz discloses the lancet magazine according to claim 36, and Schraga further discloses wherein: the lancet needle having a drive end (body of lancet 70) opposite the tip; and the length of the lancet needle from the lancet body to the drive end is bare to allow the lancet needle to move relative to the lancet body (there are no other parts between the lancet body and drive end, see Fig. 2).  


Regarding claim 40, Schraga (see Figs. 1-3) discloses a lancet magazine containing 
at least two lancets (plurality of lancets 70, C3:L19) which each comprise a lancet needle (active lancet 70) with a tip (74) and which are each accommodated in individual chambers (guide regions 52 as shown in Fig. 4) of the lancet magazine that are independent of one another (see Fig. 4, C5:L43-44), each chamber having at least one opening (piercing openings 54) for the tip of the lancet needle to emerge (lancet is extended out to pierce skin, C5:L36-42),; 
a lancet body (54) for each of the lancets which completely surrounds the lancet needle at least in the area of the tip (see Fig. 2), the tip being able to move relative to the lancet body (C5:L36-42), the tip being able to protrude from the lancet body (C3:L43-47). 
Schraga does not disclose the said opening 54 of the chamber being closed by an elastic material
the opening of the chamber being closed by an elastic material such that the elastic material can be pierced by the tip of the lancet needle during the lancing process, characterized in that the elastic material tightly reseals after the tip of the lancet needle has been retracted into the chamber, the lancet body including the elastic material at least in the area of the tip of the lancet needle; wherein the tip of the lancet needle is embedded in the elastic material without a hollow space remaining before use; wherein the elastic material is an injection moldable material..
However, Heinz (Fig. 1 -4; C5:L50-C6:L7) discloses lancet needle 4 embedded in elastic material 6 made of a soft thermoplastic elastomer (TPE), or a silicon rubber, or a butyl elastomer/ butyl rubber (C5:L50-C6:L7) to seal and reseal the tip of needle 4 and to prevent needle 4 from a contamination. Where the tip of the lancet needle 4 remains in the elastic material without hollow space before use (C8:L40-41). Heinz teaches the elastic material is an injection moldable material (the lining member 6 is made of silicone rubber and the plastic casing 5 is made of injection molded silicone rubber, C5:L61-64; therefore, the lining member 6 is made of injection moldable material). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an elastic material, such as a 
Regarding claim 41, Heinz (Fig. 1-4; C5:L50-C6:L7) discloses the use of an elastic material as a component of a lancet according to claim 1 to hygienically shield of at least the tip of the lancet needle in an unused state.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an elastic material, such as a soft thermoplastic elastomer body 6 as taught by Heinz to occupy openings 54 of Schraga, or to hygienically shield/ cover the tip of Schraga’s needle tip 74 as recited in the claims for the same benefit.

Regarding claim 45, Schraga (see Figs. 1-3) discloses the lancet magazine containing at least two lancets (plurality of lancets 70, C3:L19) which each comprise a lancet needle (active lancet 70) with a tip (74) and which are each accommodated in individual chambers (guide regions 52 as shown in Fig. 4) of the lancet magazine that are independent of one another (see Fig. 4, C5:L43-44), each chamber having at least one opening (piercing openings 54) for the tip of the lancet needle to emerge (lancet is extended out to pierce skin, C5:L36-42; biasing element conceals lancet, C7:L4-9); 
at least two lancet bodies (42/54) which completely surround each of the lancet needles at least in the area of the tip (see Fig. 1), the tip being able to move relative to the lancet body (C5:L36-42), the tip being able to protrude from the lancet body (C3:L43-47);
Schraga does not disclose the said opening 54 of the chamber being closed by an elastic material such that the elastic material can be pierced by the tip of the lancet needle during the lancing process, characterized in that the elastic material tightly reseals after the tip of the lancet needle has been retracted into the chamber, the lancet body including the elastic material at least in the area of the tip of the lancet needle; wherein the tip of the lancet needle is embedded in the elastic material without a hollow space remaining before use; wherein the elastic material is a thermoplastic elastomer; 
However, Heinz (Fig. 1 -4; C5:L50-C6:L7) discloses lancet needle 4 embedded in elastic material 6 made of a soft thermoplastic elastomer (TPE), or a silicon rubber, or a butyl elastomer/ butyl rubber (C5:L50-C6:L7) to seal and reseal the tip of needle 4 and to prevent needle 4 from a contamination. Where the tip of the lancet needle 4 remains in the elastic material without hollow space before use 
wherein the modified invention of Schraga/Heinz discloses wherein the tip of the lancet needle has a first position in which the tip is embedded within the elastic material of the lancet body (when the lancet needle is partially pierced the elastic material of opening 54 but not fully extended through the material, as shown in Fig. 2 of Heinz); 
wherein the tip of the lancet needle has a second position in which the tip protrudes from the lancet body (C3:L43-47 of Schraga); and wherein the tip of the lancet needle being moveable from the first position to the second position (C5:L37-40 of Schraga).  
Regarding claim 46, Schraga/Heinz discloses the lancet magazine according to claim 45, and Schraga further discloses wherein the unused ones of the lancets are stored together with used ones of the lancets in the lancet magazine (C3:L50-55).  
Regarding claim 47, Schraga discloses the lancet magazine according to claim 46, and Schraga further discloses wherein the lancets are configured to move independently of one another within the lancet magazine (C5:L61-63).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A.M/Examiner, Art Unit 3771           



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771